                 Case 1:19-cv-04074-VEC Document 105 Filed 06/19/20 Page 1 of 1



                                                  LAW OFFICES OF

                                             JEFFREY LICHfMAN
                                                 II EAST 44" STREET

                                                     SUITE SOl

                                             NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN
                                               wwwJeffreyllchtman.com                               PH . (212) S81·1001

                                                                                                    FX: (212) 881-4999
JEFFREY EINHORN
JASON GOLDMAN
                                                  June 19,2020

      BYECF
      Hon. Valerie Caproni
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                Rc: Grublis v_ Oneeoin Ltd., et ai" 19-04074 (VEC)

      Dear Judge Caproni:

             I am writing on behalf of defendant Konstantin Ignatov to respectfully request a three
     week extension of time in which to file Mr. Ignatov's answer to the amended complaint and any
     motions, which are presently due on June 25. This is Mr. Ignatov's first request for an extension
     of time. The reason for this request is that we are actively engaged in settlement negotiations
     with the plaintiffs in this maller, which may obviate the need for Mr. Ignatov 's responsive
     pleadings. I have conferred with counsel for Mr. Ignatov's co-defendants and the plaintiffs, who
     have no objection. Should the Court grant thi s application, the revised briefing schedule as it
     applies to Mr. Ignatov would be as follows :

                      Defendant Ignatov 's answer to the amended complaint and any motions due by
                      July 16.2020;
                      Plaintiffs response due by September 2, 2020; and
                      Defendant's rcply due by Septcmber 23, 2020.

            Thank you for the Court's consideration on this application; I remain available for a
     teleconference should Your Honor deem it necessary .
           •
                                                   Respectfully submitted,



                                                  Jeffrey Lichtman

     ce:       All counsel (by ECF)
